Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Fonville appeals the district court’s order denying his 18 U.S.C. § 3582 *68(2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Fon-ville, No. 2:95-er-00049-RBS-3 (E.D.Va. June 17, 2015).- We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.